Citation Nr: 9919726	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-23 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of a left ankle sprain.

3.  Entitlement to an increased (compensable) evaluation for 
the residuals of a left knee injury.

4.  Entitlement to an increase evaluation for a psychiatric 
disorder, diagnosed as dysthymia, currently rated as 30 
percent disabling.

5.  Entitlement to an increased evaluation for a mixed 
headache disorder, currently rated as 10 percent disabling.

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1995 to 
February 1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1996 from the Jackson, 
Mississippi, Regional Office (RO).  The veteran resides 
within the jurisdiction of the San Juan, Puerto Rico, RO.

The issue of service connection for a back disability will be 
discussed in the Remand portion of this decision


FINDINGS OF FACT

1 The veteran's residuals of a left ankle sprain are 
manifested by subjective complaints of discomfort without any 
functional impairment

2.  The veteran's residuals of a left knee injury are 
manifested by subjective complaints of pain without any 
functional impairment.

3.  The dysthymia is manifested primarily by tenseness, 
anxiety, depression and poor insight.

4.  The veteran's headache disorder is manifested by 
characteristic prostrating attacks occurring on an average of 
more than one a month over the last several months. 

CONCLUSIONS OF LAWS

1.  The criteria for an increased (compensable) disability 
rating for residuals of a left ankle sprain have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
4.71a, Diagnostic Code 5271 (1998).

2.  The criteria for an increased (compensable) rating for a 
left knee disability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, Diagnostic Codes 
5257, 5260, 5261, 5262 (1998).

3.  The criteria for an increased evaluation for the 
veteran's psychiatric disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.132 and Diagnostic Code 9433 (1998). 

4.  The criteria for a 30 percent rating for the veteran's 
mixed headache disorder have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Basis for a Claim for an Increased Disability 
Evaluation

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Where a current condition is not listed in the Schedule, 38 
C.F.R. § 4.20 allows the use of a rating contemplating a 
condition that is closely related and in which the functions 
affected, the anatomical localization, and the symptomatology 
are analogous. 

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded. 38 
U.S.C.A. 5107(a) (West 1991). Where a disability has already 
been service-connected and there is a claim for an increased 
rating, a mere allegation that the disability has become more 
severe is sufficient to establish a well-grounded claim.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for an increased 
ratings are well grounded within the meaning of 38 U.S.C.A. 
5107(a) (West 1991).  Additionally, statements from a 
claimant describing a symptom of a disability are considered 
competent evidence.  The Board finds the veteran's testimony 
describing the symptoms of his migraines both competent and 
credible.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

II.  Increased Evaluation for a Left Ankle Disorder

The residuals of sprain of the left ankle are currently 
evaluated as zero percent disabled under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Marked limitation of motion of the 
ankle is evaluated as 20 percent disabling.  Moderate 
limitation of motion is evaluated as 10 percent disabling. 38 
C.F.R. § 4.71a, Code 5271.

A VA examination was conducted in June 1996.  At that time, 
the veteran reported spraining her left ankle during service.  
She stated that she had pain in the left ankle joint.  She 
reported noise in the left ankle on movement.  The 
examination showed tenderness to palpation in the lateral 
malleolus of the left ankle.  There was moderate crepitus.   
There was full range of motion of the left ankle.  She was 
able to squat with pain in the left ankle.  X-rays of the 
left ankle showed no abnormality.
The diagnosis was ankle sprain.

A VA examination was conducted in November 1997.  At the 
time, the veteran complained of discomfort inside the left 
ankle upon cold and rainy days and friction between the 
bones.  A precipitating factor was walking a lot.

The evaluation showed no swelling or deformity of the left 
ankle.  There was no crepitation of the ankle.  There was no 
subluxation, non-union, loose motion, or malunion of the 
ankle.  There was no tenderness to palpation of the ankle.  
The veteran was noted as having a full and pain-free range of 
motion of the left ankle.  She had a normal gait cycle.  The 
veteran could walk on her heels, rise on her toes, and squat 
without problems.  The diagnosis was of residuals of a left 
ankle sprain.  

The most recent medical examination of record appears to 
indicate that the veteran's left ankle disorder is 
objectively asymptomatic.  The report of the examination did 
not include any finding of swelling, deformity, crepitation, 
subluxation, non-union, loose motion, or malunion of the 
ankle.  There was no tenderness to palpation of the ankle.  
The veteran was noted as having a full and pain-free range of 
motion of the left ankle.  She had a normal gait cycle.  The 
veteran could walk on her heels, rise on her toes, and squat 
without problems.  

In determining the appropriate rating for the veteran's left 
ankle condition, the Board must consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (Court) held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  

However, in this case, there is no objective medical evidence 
that the veteran has any functional loss as a result of her 
left ankle condition.  She complains of discomfort in the 
left ankle on rainy and cold days.  However, the degree of 
discomfort that the veteran maintains that she experiences 
has not been shown to interfere with the functioning of the 
ankle.  Her gait is not impaired.  She can walk on her heels, 
rise on her toes, and squat without problems. 

Moreover, the VA examiner in November 1997 specifically 
concluded that the veteran had a complete and pain-free range 
of motion of the left ankle.  The balance of the evidence 
supports this conclusion.  There is now no objective medical 
evidence of left ankle abnormality, including upon X-ray 
examination. 

Based on these facts, the Board finds that the preponderance 
of the evidence is against the veteran's claim for a 
compensable rating for her left ankle disability. 

The Board has considered all other potentially applicable 
diagnostic codes.  In this case there is no evidence of any 
ankylosis.  Consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the pertinent sections do not provide a 
basis, which permits a higher evaluation. 

III.  Increased Evaluation for a Left Knee Disorder

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
Diagnostic Codes 5257, 5260, and 5261 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  The 
veteran's left knee disability, as stated above is currently 
evaluated as noncompensable. 

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation and 
bilateral instability.  When slight, a rating of 10 percent 
is provided.  When moderate, a rating of 20 is provided. When 
severe a rating of 30 percent is provided.

Diagnostic Code 5260 provides for an evaluation in cases 
where there is limitation of flexion of the leg.  When 
flexion is limited to 45 degrees, a rating of 10 percent is 
warranted.  When flexion is limited to 30 degrees, a rating 
of 20 percent is provided.  When flexion is limited to 15 
degrees, a rating of 30 percent is assignable.

Diagnostic Code 5261 provides for an evaluation based on 
limitation of extension of the leg.  When extension is 
limited to 10 degrees, a rating of 10 percent is provided.  
When extension is limited to 15 degrees, a rating of 20 
percent is provided.  When extension is limited to 20 
degrees, a 30 percent evaluation is warranted.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

A VA examination was conducted in June 1996.  At that time 
the veteran reported that during physical training another 
soldier tripped her resulting in a fall in which she injured 
her lower back and knees.  She was told she had dislocated 
the left patellar.  A short cast was applied for two months.  
She reported pain in the anterior aspect of the left knee 
which worsened on cold and rainy days.  She referred to noisy 
sounds in her left knee.

The examination showed no muscle atrophy.  She had left 
patellar hyperreflexia +3.The patellar reflex and Achilles 
reflex was +2 and symmetrical.  She had normal muscle 
strength.  There was moderate crepitus.  There was tenderness 
to palpation of the left patellar.  There was no subluxation 
or dislocation.  She had hypermobility.  She was able to 
squat with pain in the left knee.  X-rays showed no 
abnormality.  The diagnosis was residuals of left patellar 
dislocation.

A VA examination was conducted in November 1997.  The report 
of this examination indicates that the veteran was 
complaining of pain below her left knee cap with crepitation 
of the left knee.  Upon physical examination, there was no 
swelling or deformity of the left knee.  There was no 
crepitation of the knee.  There was no instability, 
subluxation, non-union, loose motion, or malunion of the 
knee.  There was no tenderness to palpation of the knee.  The 
veteran had a full and complete range of motion of the left 
knee, which was pain free.  She had a normal gait cycle and 
could walk on her heels, rise on her toes, and squat without 
problems.  The diagnosis was of residuals of a left knee 
injury.  

As the examination report demonstrates that the veteran has a 
full range of motion of the knee.  It therefore follows that 
the left knee is not ankylosed.  The evidence does not 
demonstrate the existence of recurrent subluxation or lateral 
instability as per Diagnostic Code 5257.  Specifically, the 
report of the November 1997 examination states that there is 
no evidence of instability of the knee.  The medical evidence 
of record is silent as to the presence of semilunar, 
dislocated cartilage with frequent episodes of locking, pain 
and effusion into the joint as per Diagnostic Code 5258 or as 
to the removal of symptomatic semilunar cartilage as per 
Diagnostic Code 5259.  In addition, the veteran's full range 
of motion prevents a finding of limitation of flexion or 
extension to the extent necessary for an increase in her 
rating evaluation, as per Diagnostic Codes 5260 and 5261.  
Nor does the evidence The Board must therefore find that an 
increased rating for the left knee under the standards set 
forth in the relevant Diagnostic Codes is not warranted.

The Board notes that the veteran complained of pain during 
her last medical examination.  However, the evidence does not 
indicate any functional loss or limitation, or any joint 
pathology, associated with knee pain so as to warrant an 
increased rating for this disorder with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  On the most recent examination, the 
veteran's complaints of pain were not shown to actually limit 
the use of her knee.  Therefore, her disability does not 
involve the degree of impairment which would more nearly 
approximate the impairment required for a compensable rating.  
38 C.F.R. §§ 4.7, 4.71(a), (1998); see DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995) (holding that examination report 
must account for functional loss due to pain); 38 C.F.R. 
§§ 4.40, 4.45 (1998).  In view of the foregoing, therefor, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for the left knee disability. 

The Board has considered all other potentially applicable 
diagnostic codes.  In this case there is no evidence of any 
ankylosis.  Consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the pertinent sections do not provide a 
basis, which permits a higher evaluation. 

IV.  Increased Evaluation for a Psychiatric Disorder, 
Diagnosed as Dysthymia

As stated above, disability evaluations are determined by 
comparing the veteran's current symptomatology with the 
criteria set forth in the Schedule For Rating Disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  On 
and before November 6, 1996, the rating schedule directed 
that a 30 percent disability evaluation was warranted for 
anxiety reaction when there was definite impairment in the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite social and industrial impairment.  A 50 percent 
evaluation required that the veteran's ability to establish 
or maintain effective or favorable relationships with people 
be considerably impaired and that his/her reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his/her psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
his/her psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. Part 4, § 4.132, 
Diagnostic Code 9433 (1996).  

On November 7, 1996, the Secretary of VA amended the portions 
of the Schedule For Rating Disabilities applicable to 
psychiatric disabilities.  Under the amended rating schedule, 
a 30 percent disability evaluation is warranted for a 
psychiatric disorder which is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although the individual is generally 
functioning satisfactorily with routine behavior and normal 
self-care and conversation) due to symptoms such as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. 

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.132, 
Diagnostic Code 9433 (1998).  

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  The Board notes that 
the veteran's claim was received in March 1996, several 
months before the regulations were changed.  Therefore, in 
order to assure and protect the veteran's right of due 
process, this decision will evaluate the current issue under 
both the old and the new diagnostic code. 

The veteran was provided with a VA psychiatric examination in 
June 1996.  The report of this examination indicates that the 
veteran was employed as a freelance sales lady.  She reported 
serving one year in the Air Force with a medical discharge 
due to physical conditions and pregnancy.  She lived with her 
two month old child.  She reported that she suffered 
depression while in service.  She reported that she had 
periods where she lacked desire or energy to do anything.  
She stated that she gets anxious and could not sleep without 
the use of medication.  

The objective findings listed in the report indicate that the 
veteran was clean, neatly dressed and groomed.  She was alert 
and oriented times three.  Her mood was slightly depressed.  
Her affect was constricted.  Her attention and concentration 
were good.  Her memory was good.  Her speech was clear and 
consistent.  She was not hallucinating.  She was not suicidal 
or homicidal.  Insight and judgment were good.  She exhibited 
good impulse control.  The veteran was considered competent 
to handle VA funds.  She was diagnosed with dysthymia, mild, 
with insomnia.  She was provided with a global assessment of 
functioning (GAF) score of 80.

The veteran was provided with another VA medical examination 
in October 1997.  The report of this examination indicates 
that the veteran was not undergoing current psychiatric 
treatment.  The veteran was married in September 1996, and 
had two children.  She alleged that her oldest child was the 
result of a rape that occurred during her period of active 
duty service, and that she had never reported the incident.  
The veteran had recently begun University studies at the time 
of the examination.  The veteran denied alcohol intake or 
cigarette smoking.  The veteran reported that she developed a 
lot of anxiety because she has difficulty handling the 
situation with her children.  She reported mixed feelings 
regarding her situation as a parent, including that she needs 
rest, that she has no support from her own family, and that 
she was experiencing marital problems.  She reported that 
there were times when she experienced a great deal of anger 
because she believed what has happened to her is unfair.

The objective findings of the examination indicate that the 
veteran was a well developed, well-nourished, young female 
who came to the interview adequately dressed and groomed.  
She was in contact with reality, and was aware of the 
interview situation.  She was observed to be very tense.  She 
tended to become irritable very easily and was variable in 
her reactions which had caused marital problems.  She had a 
strong tendency to somatize, and was projective in terms of 
her situation, blaming outside circumstances or at least not 
accepting the circumstances that she has and how to deal with 
them.  She referred to being tired of being told what she has 
to do because nothing is really working.  She was not 
delusional and she was not hallucinating.  She was not 
suicidal or homicidal.  The affect was adequate.  The mood 
was both anxious and depressed.  She was oriented as to 
person, place, and time.  Memory was adequate.  Intellectual 
functioning was maintained.  Her judgment was fair but her 
insight was very poor.  The impression listed was of a 
personality disorder that had no apparent problems or overt 
manifestations of symptoms until the circumstances that 
occurred during military service affected her.  She had a lot 
of unresolved issues and insecurity inside with strong mixed 
feelings regarding herself, her relationship to others, and 
how to deal with her present responsibilities.  The veteran 
was noted, in the examiner's belief, to be in need of 
counseling including family and marital therapy.  She was 
diagnosed with dysthymia with anxiety, with strong borderline 
personality characteristics.  She was assigned a GAF of 60.

The Board notes that the report of the most recent VA 
psychiatric evaluation of record advances a GAF score of 60.  
(GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV]).  
This score indicates some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or some moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The Board considers the GAF rating from the veteran's last 
mental health examination to have high probative value.  A 
score of 60, as stated above, demonstrates that the veteran 
does not meet the level of considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, as required by the previous 
diagnostic code.  The Board notes that the veteran has at 
least one significant family relationship, specifically that 
she has recently married.  The record also reflects that she 
has some contact with other family members, and that she has 
recently started with University studies.  The report of the 
most recent VA medical examination indicates that she was in 
contact with reality, and was aware of the interview 
situation. She was not delusional and she was not 
hallucinating.  She was not suicidal or homicidal.  Her 
affect was adequate.  Although her mood was both anxious and 
depressed, she was oriented as to person, place, and time.  
Memory was adequate.  Intellectual functioning was 
maintained.  Her judgment was fair but her insight was very 
poor.  The Board decides that these findings are not 
consistent with an increased evaluation under the relevant 
diagnostic code.

Nor does the medical evidence of record display that the 
veteran suffers from occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships, so as to merit an increased evaluation under 
the amended diagnostic code. 

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for 
her service-connected psychiatric disorder.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Part 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there are no 
provisions, which establish a basis for a higher rating.

V.  Increased Evaluation for a Mixed Headache Disorder

The severity of a disability classified as mixed headaches is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule).  In the instant case, 
these diagnostic criteria are set forth at Diagnostic Code 
8100 of the Schedule, wherein the standards for evaluating 
the severity of migraine headaches are enumerated.  Under 
these standards, the 10 percent rating currently in effect 
contemplates characteristic prostrating attacks averaging one 
in 2 months over the last several months.  A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average of once per month over the previous 
several months.  A 50 percent rating would be appropriate for 
very frequent, completely prostrating, and prolonged attacks 
that are productive of severe economic inadaptability.

The veteran was afforded a VA neurological examination in 
June 1996.  The veteran reported that her headaches started 
without any apparent reason, and that they were preceded by a 
sensation of diminished hearing acuity, sensation of heat on 
the top of her head followed by oppressive pain over the 
frontal and bitemporal area, also with pulsatile pain.  The 
headaches were reported as being accompanied by episodes of 
dizziness which were described as a sensation of fainting, 
and in fact there had been reported losses of consciousness 
several times.  These episodes of loss of consciousness had 
been related to the veteran's nonservice-connected 
hypoglycemia.  The veteran reported that the last episode of 
a headache was 5 days prior to the examination.  The episodes 
were noted as generally lasting 2-3 hours.  They were not 
alleviated by common analgesics.  They used to be alleviated 
by Midrin.  She reported having headaches two times per week, 
always prostrating, due to the severity, and having to 
interrupt all activities.  She indicated that the headaches 
were less frequent when she was following her diet for 
hypoglycemia.  Her fainting spells with loss of consciousness 
were controlled by diet.  

The objective findings of the examination report indicate 
that there was no aphasia, apraxia or agnosia.  There was no 
cranial nerve impairment.  As to coordination, there was a 
normal gait with negative Romberg and Tandem tests.  There 
was no dysmetria or dyssynergia.  As to the veteran's motor 
system, there was no focal motor deficit.  Her sensory system 
was described as grossly normal.  Her deep tendon reflexes 
were symmetric all over with no pathologic reflexes.  The 
diagnosis was mixed type of headaches; and episodes of loss 
of consciousness related to hypoglycemia by history.

The veteran was afforded another VA medical examination in 
October 1997.  She reported at the time of the examination 
that her headaches were preceded by a sensation of heat in 
her neck, and of pressure in her head.  At times she had the 
pulsatile type of pain over the top of her head, accompanied 
by photophobia, noise intolerance, irritability, sensation of 
dizziness, and blurred vision.  The headaches were always 
generalized and usually precipitated by stress.  The 
headaches could wake her in the middle of the night.  
Episodes usually lasted from one hour to a whole day.  She 
reported that she was taking Midrin with poor results.  The 
veteran stated that once she started with a headache, that 
she had to stop all activity and go to bed.  She reported 
that she had her last episode the night before the 
examination, and that she usually had 3 to 4 episodes per 
week.  The report further indicates that the veteran had no 
aphasia, apraxia, or agnosia.  There was no impairment of the 
cranial nerves.  As to coordination, there was a normal gait 
with negative Romberg and Tandem tests.  There was no 
dysmetria or dyssynergia.  There was no focal motor deficit.  
The sensory system was described as grossly normal.  The deep 
tendon reflexes were symmetrical all over, with no pathologic 
reflexes.  The diagnosis was of headaches, mixed type.

Under Diagnostic Code 8100, a 30 percent disability rating 
requires migraine headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  The recent VA examination showed that the 
veteran was experiencing headaches three to four times a 
week.  The headaches could last from one hour to a day.  In 
view of the frequency and severity of her headaches, it is 
the Board's judgment that a 30 percent rating is warranted.  

However, this same evidence does not demonstrate that a 
rating in excess of 30 percent is in order.  As previously 
reported that veteran is currently a student studying at 
home.  The Board does not find that the headaches result in 
severe economic inadaptability. 

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Part 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there are no 
provisions, which establish a basis for a higher rating.


ORDER

Entitlement to increased evaluations for the residuals of a 
left ankle sprain, the residuals of a left knee injury, and a 
psychiatric disorder diagnosed as dysthymia, are denied.  
Entitlement to an increased rating to 30 percent for a mixed 
headache disorder is granted subject to the law and 
regulations governing the payment of monetary benefits.

(CONTINUED ON NEXT PAGE)

REMAND

During the recent VA examination the veteran indicated that 
she had received treatment for her back disability at a 
private facility four times during the prior year.  In view 
of the fact the she has put the VA on notice of pertinent 
medical records, the Board is of the opinion that these 
records should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
she may submit additional evidence and 
argument in support of her claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment of her 
back disorder since her release from 
active duty, to include the records from 
the Puerto Rico Medical Center at 
Bayamon. 

2.  Following any additional development 
deemed appropriate, the RO readjudicate 
the issue in appellate status.  If the 
decision remains adverse to the veteran, 
she should be furnished with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until she is so informed.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

